DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/EP2018/056393, filed 3/14/2018.  This application claims benefit to foreign application GERMANY 102017002645.9, filed 3/17/2017.  Claims 1-16 and 20-24 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 3-13, 20-21 and 23 and new claim 24, drawn to a method of irradiating a population of mammalian cells, in the reply filed on 12/5/2022 is acknowledged.  The traversal is on the grounds that the method of Group II, claims 2 and 22, drawn to a method for producing an agent share a common inventive concept with Group I.
Because the method steps of claim 2 are identical to the method steps of claim 1 with only the preamble being different and the method step of claim 22 is identical to the method step of claim 12, the claims of Group II are joined with the claims under examination.  In all other respects, the requirement is still deemed proper and is therefore made FINAL.
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.   Claims 1-13 and 20-24 have been examined on the merits.

Information Disclosure Statement
The information disclosure statement submitted on 9/24/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 1-13 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for producing viable irradiated mammalian cells by irradiating a composition comprising a population of mammalian cells in vitro with electron beams and/or x-rays at 5 Gy/sec to 107 Gy/sec wherein the dose of irradiation is 1 Gy to 300 Gy, does not reasonably provide enablement for producing viable irradiated mammalian cells when the dosage is greater than 300 Gy because such a dosage of irradiation would impact the viability of the cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. While all of these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
The claims are broadly drawn to an in vitro method of irradiating mammalian cells with electron beams and/or X-rays at a rate of 5 – 107 Gy/s to produce a viable cell composition wherein the dosage of radiation applied is unlimited.  The method is drawn to the physiological arts which are known to be unpredictable (MPEP 2164.03) and there is no prior art which teaches irradiating mammalian cells in vitro with electron beams and/or X-rays at a rate of 5 – 107 Gy/s to produce a viable cell composition.  Hence, a person of ordinary skill in the art at the time of filing would have looked to the working examples and direction provided by the inventor to practice the method commensurate in scope with the claims.  The instant disclosure does not provide guidance or working examples for producing viable cell compositions wherein the cells have been irradiated with a dose greater than 300 Gy.
Sahadevan (US 8915833, cite A, attached PTO-892) discloses that cancer stem cells are the most recalcitrant to being killed by radiation therapy, but that a dose of 312 – 625 Gy X-ray irradiation was sufficient to kill cancer stem cells of the highly radioresistant tumor glioblastoma multiforme (col. 12, ll. 31-41); hence, it would appear that the disclosure is not enabling for producing a composition of viable cells when the total dose of radiation is greater than about 312 – 625 Gy.
Thus, a person of ordinary skill in the art at the time of filing would have been unable to practice the claimed methods wherein the dose of radiation is greater than 312 Gy without undue experimentation if at all.  Therefore, claims 1-13 and 20-23 are rejected under 35 U.S.C. 112(a) because the specification does not enable any person skilled in the art to which it pertains to practice the invention commensurate in scope with these claims.
This rejection will be withdrawn if the limitation of claim 24 (“wherein the dose is in the range of 1 Gy to 300 Gy”) is incorporated into independent claims 1 and 2.

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651